Citation Nr: 0316226	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-17 815	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left leg/knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


REMAND

On October 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder and a left leg/knee disorder 
since his discharge from service and to 
the present date.  Obtain records from 
each health care provider the veteran 
identifies, including records from Walter 
Reed Hospital from August 1970 to 1973 
for psychiatric treatment, and treatment 
from Dr. Falconiero for his left knee 
disorder.  Also, inform the veteran that 
he may submit competent medical evidence 
showing that (1) he has a psychiatric 
disorder and a left leg/knee disorder 
which had its onset during service, or 
(2) there is a relationship between a 
psychiatric disorder and a left leg/knee 
disorder and his period of service.

2.  After this evidence has been 
obtained, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
psychiatric examinations.  Send the 
claims folder to the VA examiners for 
review in conjunction with this 
examination.  Request that the 
examination include all indicated studies 
and tests deemed appropriate, and that 
all clinical findings be reported in 
detail.  Based on the results of the 
examination and after reviewing the 
claims folder, to specifically include 
the service medical records (particularly 
the pre-induction and separation 
examination reports), the psychiatrist 
should provide an opinion as to 
following:

(a).  Whether the veteran currently 
has a psychiatric disorder?  (Please 
specify the diagnosis). 

(b).  If the veteran currently 
suffers from psychiatric disorder, 
did this condition increase in 
severity during the veteran's period 
of active military service from 
March 1970 to March 1970?

(c).  If the examiner finds that the 
psychiatric disorder increased in 
severity during service, the 
examiner should specify whether such 
increase was due to the natural 
progression of the condition.

(d).  The examiner should also 
express an opinion as to whether any 
current psychiatric disorder found 
on examination is in any way 
relation to the veteran's military 
service.

Based on the results of the examination 
and after reviewing the claims folder, to 
specifically include the service medical 
records, particularly the separation 
examination, the orthopedist should 
address the following:  List all 
disorder(s) of the left leg/knee.  The 
examiner should then give an opinion as 
to whether it is as likely as not that 
any disorder found had its onset during 
the veteran's period of active military 
service from March 1970 to May 1973?  The 
examiner should specifically opine 
whether any left leg/knee disorder(s) 
found are at least as likely as not 
related to the veteran hemarthrosis of 
the left knee in service. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





